Pee CuRiam.
A careful consideration of the record, and especially the unchallenged findings made by the trial court, leaves us with the impression that no exceptive assignment of error appears upon which the judgment can be reversed. It will, therefore, not be disturbed.
It is observed that the approval of the State School Commission, as provided by section 17, chapter 562, Public Laws of 1933, nowhere appears of record; and further that the use of the words “and/or” in said section adds nothing to its clarity if it does not create an ambiguity as to who shall request the tax-levying authorities to call the election.
Affirmed.